08/19/2022



                                                                               Case Number: DA 22-0253




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Cause No. DA 22-0253


STATE OF MONTANA,

      Plaintiff and Appellee,

v.

JOHN WESLEY BUCHANAN,

      Defendant and Appellant.


                                   ORDER


      Upon consideration of Appellant’s motion for a 60-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time

to and including October 21, 2022, within which to prepare, serve, and file his

opening brief.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         August 19 2022